Exhibit 10.1

FURMANITE CORPORATION

LONG-TERM PERFORMANCE-BASED

RESTRICTED STOCK AGREEMENT

This sets forth the terms of the Long-Term Performance-Based Restricted Stock
Agreement (“Agreement”) made this          day of                 , 20        
(“Effective Date”), between Furmanite Corporation, a Delaware corporation
(“Company”), and                          (“Grantee”).

WITNESSETH:

WHEREAS, the shareholders of the Company previously approved, and the Company
continues to maintain, the Furmanite Corporation 1994 Stock Incentive Plan, as
amended and restated as of June 14, 2011 (“Plan”);

WHEREAS, for purposes of this Agreement, all defined terms, as indicated by the
capitalization of the first letter of such term, shall have the meanings
specified in the Plan to the extent not specified in this Agreement;

WHEREAS, the above-named Grantee is serving as                                 
of the Company (a “Business Relationship”); and

WHEREAS, pursuant and subject to the terms of the Plan, and in accordance with
the terms of this Agreement, the Company wishes for the Grantee to have a
proprietary interest in the Company’s financial success by granting the Grantee
                 shares of the Company’s Common Stock (the “Restricted Shares”).

NOW, THEREFORE, for good and valuable consideration, receipt and sufficiency of
which are hereby acknowledged, the parties hereto agree as follows:

ARTICLE 1. ACQUISITION OF SHARES

1.1. Grant of Restricted Shares. The Company hereby grants the Restricted Shares
to the Grantee, subject to the terms and conditions of the Plan and the terms
and conditions set forth in this Agreement.

1.2. Stock Power. Simultaneously with execution of this Agreement, the Grantee
shall execute the Stock Power attached hereto as Exhibit A. Upon receipt of the
Stock Power by the Company for the Restricted Shares, the Company shall issue
and hold in escrow one or more certificates in the name of the Grantee for the
Restricted Shares, subject to the restrictive legend described in Section 4.6,
and subject to the other terms and conditions of this Agreement. As an
alternative to issuing physical certificates, the Company may record ownership
of the Restricted Shares, and the applicable restrictions, in book form (or in
any other form of un-certificated ownership).



--------------------------------------------------------------------------------

ARTICLE 2. VESTING

 

 

2.1

Vesting.

(a) If the Grantee maintains a continuous Business Relationship with the Company
through the first anniversary of the Effective Date, and if the Company’s final,
audited earnings before income taxes for the Company’s fiscal year that ends
December 31, 20         are at least $            , then the Grantee shall vest
in the Restricted Shares as follows:

 

 

(i)

if the Company’s final, audited earnings before income taxes for the Company’s
fiscal year that ends December 31, 20         are at least $            , but
are less than $            , then the Grantee shall vest in the sum of 16.665
percent of the Restricted Shares, plus 1.667 percent of the Restricted Shares
for each full $                     by which the Company’s earnings before
income taxes exceed $            , or

 

 

(ii)

if the Company’s final, audited earnings before income taxes for the Company’s
fiscal year that ends December 31, 20         equal or exceed $            ,
then the Grantee shall vest in 33.33 percent of the Restricted Shares.

(b) If the Grantee maintains a continuous Business Relationship with the Company
through the second anniversary of the Effective Date, and if the Company’s
final, audited earnings before income taxes for the Company’s fiscal year that
ends December 31, 20         are at least $            , then the Grantee shall
vest in the Restricted Shares as follows:

 

 

(i)

if the Company’s final, audited earnings before income taxes for the Company’s
fiscal year that ends December 31, 20         are at least $            , but
are less than $            , then the Grantee shall vest in the sum of 16.665
percent of the Restricted Shares, plus 1.667 percent of the Restricted Shares
for each full $                     by which the Company’s earnings before
income taxes exceed $            , or

 

 

(ii)

if the Company’s final, audited earnings before income taxes for the Company’s
fiscal year that ends December 31, 20         equal or exceed $            ,
then the Grantee shall vest in 33.33 percent of the Restricted Shares.

 

2



--------------------------------------------------------------------------------

(c) If the Grantee maintains a continuous Business Relationship with the Company
through the third anniversary of the Effective Date, and if the Company’s final,
audited earnings before income taxes for the Company’s fiscal year that ends
December 31, 20         are at least $            , then the Grantee shall vest
in the Restricted Shares as follows:

 

 

(i)

if the Company’s final, audited earnings before income taxes for the Company’s
fiscal year that ends December 31, 20         are at least $            , but
are less than $            , then the Grantee shall vest in the sum of 16.665
percent of the Restricted Shares, plus 1.667 percent of the Restricted Shares
for each full $             by which the Company’s earnings before income taxes
exceed $            , or

 

 

(ii)

if the Company’s final, audited earnings before income taxes for the Company’s
fiscal year that ends December 31, 20         equal or exceed $            ,
then the Grantee shall vest in 33.34 percent of the Restricted Shares.

(d) To the extent Restricted Shares do not become vested pursuant to paragraphs
(a) – (c) above on or before the third anniversary of the Effective Date, such
“Unvested Restricted Shares” shall be forfeited as of the earlier of such third
anniversary or the date of termination of the Business Relationship of the
Grantee with the Company.

(e) For purposes of this Agreement, a Business Relationship with the Company
shall include a Business Relationship with an affiliate or subsidiary of the
Company (i.e., any business organization controlling, controlled by, or under
common control with, the Company).

2.2 Restrictions on Transfer. As provided in Section 1.2 of this Agreement, all
of the Restricted Shares shall be held in escrow by the Company. While the
Restricted Shares are held in escrow, the Grantee shall not sell, assign,
transfer, pledge, hypothecate or otherwise dispose of, by operation of law or
otherwise (collectively “transfer”), any of the Restricted Shares, or any
interest therein. Subject to the other applicable terms of this Agreement, as
and when vested pursuant to Section 2.1:

(a) sixty percent (60%) of such vested Restricted Shares shall be released from
the escrow to the Grantee;

(b) forty percent (40%) of such vested Restricted Shares shall be released from
the escrow to (or on behalf of) the Grantee upon the earliest of:

 

 

(i)

the first anniversary of the date of termination of the Business Relationship of
the Grantee with the Company,

 

 

(ii)

the Grantee’s death, or

 

 

(iii)

the closing of a Change of Control.

 

3



--------------------------------------------------------------------------------

2.3 Market “Stand-Off” Agreement. The Grantee hereby agrees that, during the
period of duration (not to exceed one hundred eighty (180) days) specified by
the Company and an underwriter of Common Stock or other securities of the
Company, following the effective date of a registration statement of the Company
filed under the Act, such Grantee shall not, to the extent requested by the
Company and such underwriter, directly or indirectly sell, offer to sell,
contract to sell (including without limitation, any short sale), grant any
option to purchase or otherwise transfer or dispose of (other than to donees who
agree to be similarly bound) any securities of the Company held by the Grantee
at any time during such period except shares included in such registration;
provided, however, that all officers and directors of the Company enter into
similar agreements. The market “stand-off” agreement established pursuant to
this Section 2.3 shall have perpetual duration.

2.4 Transfers in Violation of Agreement. If any transfer of the Unvested
Restricted Shares, or Vested Shares, is made or attempted contrary to the
provisions of this Agreement, the applicable shares shall be forfeited without
consideration.

ARTICLE 3. FORFEITURE AND RETURN OF SHARES

3.1 Termination for Cause. If the Business Relationship between the Grantee and
the Company is terminated under the circumstances described in section 10.3 of
the Plan, this Agreement shall immediately terminate and all of the Restricted
Shares, whether or not such shares have vested, shall be immediately forfeited
without consideration.

3.2 Restrictive Covenants. In consideration for the grant of the Restricted
Shares, Grantee agrees as follows:

(a) Confidentiality. Grantee agrees that he shall not, without the prior written
consent of the Company, disclose or use in any way, either during employment by
the Company or thereafter, except to perform services as an employee or director
of the Company, any confidential business or technical information or trade
secret that is not in the public domain acquired in the course of employment by
the Company. Grantee acknowledges and agrees that it would be difficult to fully
compensate the Company for damages resulting from the breach or threatened
breach of the foregoing provision and, accordingly, that the Company shall be
entitled to temporary preliminary and permanent injunctive relief to enforce
such provision. This provision with respect to injunctive relief shall not,
however, diminish the Company’s right to claim and recover damages. Grantee
covenants to use his best efforts to prevent the publication or disclosure of
any trade secret or confidential information that is not in the public domain
concerning the business or finances of the Company or the Company’s affiliates,
or any of its or their dealings, transactions or affairs which may come to his
knowledge in the pursuance of his duties or employment.

 

4



--------------------------------------------------------------------------------

(b) Non-Competition. While Grantee is employed by the Company, and for a period
of one year after employment with the Company ends for any reason, Grantee shall
not, directly or indirectly, own, manage, operate, control or participate in the
ownership, management, operation or control of, or be connected as an officer,
employee, partner, director, individual proprietor, lender, consultant or
otherwise with, or have any financial interest in, or aid or assist anyone else
in providing services or products to or on behalf of, any of the Company’s
direct competitors (which include, by way of example and not limitation,
                    ,                     , and                     ) in any
way, in any jurisdiction(s) in which the Company (inclusive of any group,
affiliate, division or subsidiary of the Company) operates, has clients or
customers, or otherwise conducts or is engaged in business, whether within or
outside the United States; provided, however, that ownership of not more than 5%
of the voting stock of any publicly held corporation shall not constitute a
violation of this paragraph.

(c) Non-Solicitation. While Grantee is employed by the Company, and for a period
of one year after employment with the Company ends for any reason, Grantee shall
not directly or indirectly solicit (other than on behalf of the Company)
business or contracts for any products or services of the type provided,
developed or under development by the Company during employment by the Company,
from or with (x) any person or entity which was a customer of the Company for
such products or services as of, or within 24 months prior to, the date of
termination of employment with the Company, or (y) any prospective customer
which the Company was soliciting as of, or within 24 months prior to,
termination. Additionally, while Grantee is employed by the Company, and for a
period of two years after employment with the Company ends for any reason,
Grantee will not directly or indirectly contract with any such customer or
prospective customer for any product or service of the type provided, developed
or which was under development by the Company during employment with the
Company. Grantee will not at any time knowingly interfere or attempt to
interfere with any transaction, agreement or business relationship in which the
Company was involved or was contemplating during Grantee’s employment with the
Company, including but not limited to relationships with investors, prospective
investors, customers, prospective customers, agents, contractors, vendors,
service providers and suppliers.

(d) Non-Recruitment. While Grantee is employed by the Company, and for a period
of one year after employment with the Company ends for any reason, Grantee shall
not, directly or indirectly, solicit, recruit or hire, or in any manner assist
in the hiring, solicitation or recruitment, of any individual who is or was an
employee of the Company, or who otherwise provided services to the Company,
within 24 months prior to the termination of Grantee’s employment with the
Company.

If the Grantee violates any of the restrictive covenants described in this
Section 3.2, in any other agreement between the Company and the Grantee or in
any policy of the Company, then in addition to any other legal and equitable
remedies (including injunctive relief) that may be available to the Company,
this Agreement shall immediately terminate and all of the Restricted Shares,
whether or not such shares have vested, shall be forfeited without
consideration.

 

5



--------------------------------------------------------------------------------

3.3 Return of Shares. If the Company’s Board of Directors determines that
Restricted Shares were considered vested and that such vesting was based on
materially inaccurate financial information or any other materially inaccurate
performance criteria, then the Company’s Board of Directors may, in its
discretion (a) treat any or all of such Restricted Shares that are held in the
escrow described in this Agreement as no longer vested and immediately
forfeited, (b) require the Grantee to return any or all of such Restricted
Shares that have been released to the Grantee from the escrow described in this
Agreement, and/or (c) require the Grantee to repay to the Company the cash
equivalent of any or all of such Restricted Shares that have been released to
the Grantee from the escrow described in this Agreement and previously disposed
of by the Grantee. Grantee agrees to return such Restricted Shares (or to make
such repayment) within 10 business days of the Board of Directors’ demand. In
the case of a repayment of the cash equivalent, the amount to be repaid to the
Company shall equal the value of the applicable Restricted Shares, determined as
the average of the closing prices for the Company’s Common Stock on the five
trading days that immediately precede the date of the Board of Directors’
demand.

ARTICLE 4. MISCELLANEOUS

4.1 Adjustments for Stock Splits, Stock Dividends, etc. If there is any stock
split-up, stock dividend, stock distribution or other reclassification of the
Common Stock of the Company, any and all new, substituted or additional
securities to which the Grantee is entitled by reason of his or her ownership of
the Restricted Shares shall be immediately subject to the restrictions on
transfer and the other provisions of this Agreement in the same manner and to
the same extent as the Restricted Shares.

4.2 Code Section 83(b) Election. The Grantee shall not exercise the election
permitted under section 83(b) of the Internal Revenue Code with respect to the
Restricted Shares without the written approval of the Chief Financial Officer of
the Company. If the Grantee makes an election under section 83(b) of the
Internal Revenue Code with respect to the Restricted Shares without the written
approval of the Chief Financial Officer of the Company, the Grantee shall, in
the discretion of the Committee, forfeit any or all of the Restricted Shares.

4.3 Withholding Taxes.

(a) The Grantee acknowledges and agrees that the Company has the right to deduct
from payments of any kind otherwise due to the Grantee any federal, state or
local taxes of any kind required by law to be withheld with respect to the grant
and vesting of the Restricted Shares.

(b) If the Grantee elects, with the consent of the Chief Financial Officer of
the Company, in accordance with section 83(b) of the Internal Revenue Code to
recognize ordinary income as of the Effective Date, the Company will require at
the time of such election an additional payment for withholding tax purposes
based on and the fair market value of such Restricted Shares as of the Effective
Date.

4.4 No Rights to Business Relationship. Nothing contained in this Agreement
shall be construed as giving the Grantee any right to continue his or her
Business Relationship with the Company.

 

6



--------------------------------------------------------------------------------

4.5 Waiver. From time to time the Company may waive its rights hereunder either
generally or with respect to one or more specific transfers which have been
proposed, attempted or made. All action to be taken by the Company hereunder
shall be taken by vote of a majority of its disinterested members of the Board
of Directors then in office.

4.6 Restrictive Legends. All certificates representing Restricted Shares shall
have affixed thereto legends in substantially the following form:

“The shares of stock represented by this certificate are subject to restrictions
on transfer set forth in a certain Restricted Stock Agreement between the
corporation and the registered owner of this certificate (or his predecessor in
interest), and such Agreement is available for inspection without charge at the
office of the Secretary of the Corporation.”

4.7 Acknowledgments by Grantee. The Grantee acknowledges that the Grantee has
been advised, and that the Grantee understands, that:

(a) the grant of the Restricted Shares and the issuance of any shares pursuant
to this Agreement may be subject to, or may become subject to, applicable
reporting, disclosure and holding period restrictions imposed by Rule 144 under
the Securities Act of 1933 (“Rule 144”) and Section 16 of the Securities
Exchange Act of 1934 (“Section 16”); and

(b) shares acquired could be subject to Section 16(a) reporting requirements as
well as the short swing trading prohibition contained in Section 16(b) which
precludes any profit taking with respect to any stock transactions which occur
within any six-month period.

The Grantee further acknowledges receipt of a copy of the Plan.

4.8 Successors and Assigns; Assignment. This Agreement shall be binding upon the
parties hereto and their heirs, representatives, successors and assigns. The
Company may assign its rights hereunder either generally or from time to time.

4.9 Notices. All notices to a party hereto shall be in writing and shall be
deemed to have been adequately given if delivered in person or if given by
registered or certified mail, postage prepaid:

 

    

If to the Company:

  

Furmanite Corporation

    

10370 Richmond Avenue

    

Suite 600

    

Houston, TX 77042

    

Attn:                     

 

If to the Grantee:

  

 

7



--------------------------------------------------------------------------------

or to such other address as any party may from time to time designate for itself
by notice in writing given to the other parties hereto.

4.10 Amendments. This Agreement may be amended or modified in whole or in part
only by an instrument in writing signed by the Company and the Grantee.

4.11 Entire Agreement. This Agreement is entered into pursuant to and subject to
the terms of the Plan, the applicable terms of which are incorporated herein by
reference. This Agreement, Exhibits to this Agreement and applicable terms of
the Plan constitute the entire agreement between the parties, and all premises,
representations, understandings, warranties and agreements with reference to the
subject matter hereof have been expressed herein or in the documents
incorporated herein by reference.

4.12 Applicable Law; Severability. This Agreement shall be governed by and
construed and enforced in accordance with Texas law. Wherever possible, each
provision of this Agreement shall be interpreted in such manner as to be
effective and valid under applicable law, but if any provision hereof shall be
prohibited by or invalid under any such law, that provision shall be ineffective
only to the extent of such prohibition or invalidity, without invalidating or
nullifying the remainder of that provision or any other provisions of this
Agreement.

4.13 Counterparts. This Agreement may be executed in multiple counterparts, each
of which shall be deemed in original but all of which together shall constitute
one and the same instrument.

4.14 Effect of Heading. Any table of contents, title of any article or section
heading herein contained is for convenience or reference only and shall not
affect the meaning of construction of any of the provisions hereof.

IN WITNESS WHEREOF, the Grantee has hereunto set his hand and the Company has
authorized this Agreement to be signed by a duly authorized officer, effective
as of the Effective Date.

 

FURMANITE CORPORATION

By:

     

Name:

 

Title:

 

                    , Grantee

 

8



--------------------------------------------------------------------------------

EXHIBIT A

IRREVOCABLE STOCK POWER

FOR VALUE RECEIVED, the undersigned does hereby sell, assign and transfer to

 

 

 

 

                          shares of the common stock of Furmanite Corporation
represented by Certificate(s) No(s).                                     
inclusive, standing in the name of the undersigned on the books of said Company.

The undersigned does hereby irrevocably constitute and appoint
                                 attorney to transfer the said stock, as the
case may be, on the books of said Company, with full power of substitution in
the premises.

 

Dated:                                          

(x)                                                                       
            

  

PERSON EXECUTING THIS POWER SIGN HERE

 

IMPORTANT - READ CAREFULLY

 

The signature(s) to this Power must correspond with the name(s) as written upon
the face of the certificate(s) in every particular without alternation or
enlargement or any change whatever.

           

IMPRINT SIGNATURE MEDALLION HERE

 

9